DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “as the carriage rolls down the skidline,” which is vague and ambiguous.  The original disclosure shows the carriage rolling on the skyline, not the skidline.  Is this a typographical error, or does the carriage really roll down the skidline?  If so, how?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,540,770 (hereinafter “Mitchell”).  See embodiment of figures 5-6.
Regarding claim 1 Mitchell discloses a skyline log conveying system comprising:
a skyline (14) for extending between two elevated supports (capable of extending between two supports, i.e. this is a functional recitation), one at or above a landing at which logs are deposited and another at a lower position at least as low as an area from which logs are to be moved;
a carriage (10’) rollably mounted to the skyline (14);
a skidline (“haulback line”);
a grapple (12) suspended from the carriage (10’) and having closed and opened positions for grasping and releasing logs;
a hydraulic pump (column 4 lines 69-74; i.e. compressor 160 is switched for a pump in a hydraulic system) mounted to the carriage (10’);

at least one accumulator (column 4 lines 69-74; i.e. tank 48’ would be switched for a hydraulic accumulator) in hydraulic communication with the hydraulic pump (column 4 lines 69-74), the at least one accumulator (column 4 lines 69-74) capable of storing pressure when hydraulic pressure is transmitted to it by the hydraulic pump (column 4 lines 69-74); and
a hydraulic ram (column 4 lines 69-74; i.e. piston cylinder 168 would be switched for a hydraulic equivalent) hydraulically interconnected with the at least one accumulator (column 4 lines 69-74) and mounted to the grapple (12) to selectively close the grapple (12) to facilitate the grasping of logs.
Regarding claim 2 Mitchell discloses the above system, and further discloses wherein the hydraulic ram (column 4 lines 69-74) comprises a two-way hydraulic cylinder (i.e. it can move in two directions) mounted to the grapple (12) to selectively open as well as close (by not supplying a pushing force) the grapple (12) to facilitate the grasping and releasing of logs.
Regarding claim 3 Mitchell discloses the above system, and further discloses an alternator having a rotatable member (164) driven with the rolling of the carriage (10’) for generating electricity, and a battery for storing electricity generated by the alternator and to provide power when needed by the system.
claim 4 Mitchell discloses the above system, and further discloses wherein neither the skyline (14) nor the skidline (“haulback line”) directly controls the opening and closing of the grapple (12).
Regarding claim 5 Mitchell discloses the above system, and further discloses wherein the hydraulic pump (column 4 lines 69-74) generates hydraulic pressure while the carriage (10’) rolls both up and down the skyline (14).
Regarding claim 6 Mitchell discloses the above system, and further discloses further comprising a grapple housing (102) disposed below the carriage (10’), the position of the grapple housing (102) being controlled by the skidline (“haulback line”).
Regarding claim 9 Mitchell discloses the above system, and further discloses further comprising wherein the vertical disposition of the grapple housing (102) is (at least partially) controlled by the skidline (“haulback line”).
Regarding claim 10 Mitchell discloses the above system, and further discloses wherein the carriage (10’) further includes a rotatable member (skyline pulley) that is driven (indirectly) by the skidline (“haulback line”) as the skidline (“haulback line”) is changing the vertical disposition of the grapple housing (102).

Regarding claim 13 Mitchell discloses a method of operating a logging system, not necessarily in the order recited, comprising:
providing a yarder comprising a first winch and a second winch positioned near a landing (see column 1 line 64- column 2 line 6, which requires two winches);
attaching a skyline (14) to the yarder at a first end and to a securing support at a second end:

providing a grapple (12) suspended below the carriage (10’), the grapple (12) being adjustable between open and closed positions by the operation of a hydraulic grapple ram (column 4 lines 69-74);
providing a hydraulic pump (column 4 lines 69-74) in the carriage (10’) for generating hydraulic pressure as the carriage (10’) rolls down the skyline (14);
providing at least one accumulator (column 4 lines 69-74) hydraulically interconnected with the hydraulic pump (column 4 lines 69-74) to receive and store hydraulic pressure from the hydraulic pump (column 4 lines 69-74);
providing a grapple (12) position control ram (column 4 lines 69-74) hydraulically interconnected with the at least one accumulator (column 4 lines 69-74) to selectively close the grapple (12) to grasp one or more logs;
providing a grapple (12) position control valve (inherent or there would be no opening and closing of the grapple) disposed between the at least one accumulator (column 4 lines 69-74) and the grapple position control ram (column 4 lines 69-74); and
when the grapple (12) is positioned over one or more logs to be picked up, opening the grapple (12) position control valve to send hydraulic pressure to the grapple (12) position control ram (column 4 lines 69-74) to close the grapple (12) on the one or more logs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of US patent No. 4,515,281 (hereinafter “Maki”).
Regarding claim 11 Mitchell discloses the combination of a carriage (10’) and grapple (12) for picking up and transporting logs along a path of a skyline (14), comprising:
a plurality of carriage rollers (R, see annotated figure below) for rotatably mounting the carriage (10’) to the skyline (14);

    PNG
    media_image1.png
    413
    745
    media_image1.png
    Greyscale
 
a hydraulic pump (column 4 lines 69-74) including a first rotatable member (164) that rotates to generate hydraulic pressure as the carriage (10’) rolls along the skyline (14);

a battery (B) to store electricity,
a grapple (12) that can be closed and opened to grasp and release at least one log; and
a hydraulic ram (column 4 lines 69-74) mounted to selectively open and close the grapple (12), the hydraulic ram (column 4 lines 69-74) being hydraulically connected to the at least one accumulator (column 4 lines 69-74).
Mitchell fails to teach the claimed alternator for charging the battery.  Maki teaches a similar skyline-riding carriage with a hydraulic pump/accumulator system (see 314, 32, etc.).  Maki further teaches an alternator (22) including a second rotatable member (14b) that rotates to generate electricity as a carriage (10) rolls along the skyline; and a battery (20) electrically connected to the alternator (22) to store electricity generated by the alternator (column 6 lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an alternator to Mitchell, as taught by Maki, in order to power the battery of Mitchell.

Allowable Subject Matter
Claims 7-8, 12, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and correcting any 112 issues, as noted above.

The prior art of record does not anticipate or make obvious the entire combination of claim limitations required by claim 7.  Specifically, claim 7 requires a hydraulic pump mounted to the carriage; a rotatable member driven by the skyline with the rolling of the carriage on the skyline for driving the hydraulic pump to generate hydraulic pressure; a grapple housing disposed below the carriage, the position of the grapple housing being controlled by the skidline; and wherein the grapple housing includes a hydraulic pump driven by the skidline.
The prior art of record does not anticipate or make obvious the entire combination of claim limitations required by claim 8.  Specifically, claim 8 requires a hydraulic pump mounted to the carriage; a rotatable member driven by the skyline with the rolling of the carriage on the skyline for driving the hydraulic pump to generate hydraulic pressure; a grapple housing disposed below the carriage, the position of the grapple housing being controlled by the skidline; and wherein the grapple housing includes an alternator driven by the skidline.
The prior art of record does not anticipate or make obvious the entire combination of claim limitations required by claim 12.  Specifically, claim 12 requires a plurality of carriage rollers for rotatably mounting the carriage to the skyline; a hydraulic pump including a first rotatable member that rotates to generate hydraulic pressure as the carriage rolls along the skyline; an alternator including a second rotatable member that rotates to generate electricity as the carriage rolls along the skyline; a third rotatable member that is rotated by the skidline as the skidline operates to raise and 
The prior art of record does not anticipate or make obvious the entire combination of claim limitations required by claim 14.  Specifically, claim 14 requires providing a carriage for rolling on the skyline; providing a hydraulic pump in the carriage for generating hydraulic pressure as the carriage rolls down the [skyline]; providing a skidline connected to the second winch at a first end and to the carriage at a second end, wherein the skidline is directed through the carriage and provides power for the hydraulic pump as it passes through the carriage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These prior art references show various forms of skyline carriages for lifting logs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/           Examiner, Art Unit 3654                                                        

/SANG K KIM/           Primary Examiner, Art Unit 3654